G-akeisokt, J.
(dissenting). The open space between -the ear step and the station platform, into which the plaintiff stepped on leaving the car, was due to the fact that the defendant was operating its road with passenger coaches of different widths, from which it resulted that the space between the car step and the station platform varied according to the width of the cars. The fact that the plaintiff actually stepped into a space so left was not only some proof of its existence and size, but also that it endangered the safety of those to whom the defendant owed a high degree of care in the operation of its road. It is wholly a question of care in the operation of a railroad.
The doctrine of immunity in matters of construction has nothing to do with the case. The right of the defendant to construct its coaches and its platforms as it pleases may be conceded to the fullest extent; when, however, it comes to the question of operating a railroad for the carrying of passengers with the means provided by the company, no matter how or by whom constructed, such operation must be conducted with a high degree of care with respect to which no doctrine of immunity finds any foothold. Apart from such doctrine the present ease turned solely upon questions of fact that *546should have been submitted to the jury under established principles of law. I therefore vote to reverse the judgment of nonsuit.
For affirmance—The Chief Justice, Swayze, Parker, Bergen, Voori-iees, Minturn, Vredenburgh, JJ. 7.
For reversal—The Chancellor, Garrison; Bogert, Vroom, Congdon, JJ. 5.